 



Exhibit 10.2

EMPLOYMENT AGREEMENT
between
FANNIE MAE
and
DANIEL H. MUDD

INCLUDING ALL AMENDMENTS
THROUGH JULY 1, 2003

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              A   EMPLOYMENT TERM  
2

1.   Term and Duties  
2

2.   Annual Salary; Certain Reimbursements and Fringe Benefits  
3

3.   Employee’s Rights Under Certain Plans  
4

4.   Termination Without Cause, Termination or Resignation Upon a Change of
Control or Failure to Extend  
13

5.   Termination by Employee; Breach by Employee  
16

6.   Resignation as Board Member  
18

B   DISABILITY  
19

7.   Disability  
19

C   DEATH  
20

8.   Death  
20

D   MISCELLANEOUS  
21

9.   Assignment by Employee  
21

10.   Funding Prohibitions  
22

11.   Disclosure of Information to the Corporation  
22

12.   Nondisclosure of Confidential Information  
23

13.   Waiver  
23

14.   Notice  
24

15.   Applicable Law  
24

16.   Taxes  
24

17.   Benefit  
24

18.   Entire Agreement  
25

19.   Interpretation  
25



 



--------------------------------------------------------------------------------



 



              20.   Severability  
25

21.   Regulatory Approval  
26



-ii-



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT, effective as of the 23rd day of February, 2000,
is by and between FANNIE MAE (the “Corporation”) and DANIEL H. MUDD
(“Employee”).

WITNESSETH THAT:

     WHEREAS, the Corporation desires to employ Employee as Vice Chairman of the
Board and Chief Operating Officer of the Corporation, and Employee desires to
serve in such capacity;

     WHEREAS, the Corporation and Employee desire to set forth the terms and
conditions of such employment; and

     WHEREAS, the Board of Directors of the Corporation (the “Board”) duly
approved and authorized the terms of this Agreement for and on behalf of the
Corporation at a meeting held on February 23, 2000, at which meeting a quorum
was present, and the Board authorized the Chairman of the Board to finalize and
enter into this Agreement with Employee on behalf of the Corporation;

     NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises and covenants herein contained, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



A. EMPLOYMENT TERM



1.   Term and Duties

     (a) The Corporation hereby agrees to employ Employee, and Employee hereby
agrees to serve, as Vice Chairman of the Board and Chief Operating Officer of
the Corporation, upon the terms and conditions herein contained, for a term
commencing on February 23, 2000 (the “Effective Date”) and, subject to the terms
hereof, terminating on June 30, 2004 (the “Termination Date”). As used in this
Agreement, “Employment Term” shall mean the period from the Effective Date until
the Termination Date, plus any extension of such period pursuant to the written
agreement of the parties.

     (b) The Corporation hereby agrees that, as of February 23, 2000, Employee
shall become a member of the Board. During the Employment Term (including any
extension thereof), Employee shall be nominated for election to the Board, and
shall be identified as a nominee recommended for election by the Board, at each
annual meeting of the stockholders of the Corporation, beginning with the annual
meeting held in 2000.

     (c) Employee shall perform such duties for the Corporation as may be
determined from time to time by the Chairman of the Board, provided that such
duties are reasonable and customary for a corporate vice chairman and chief
operating officer.

     (d) The Corporation and Employee acknowledge that the Employment Term may
be extended for an additional period by mutual written agreement entered into at
any time prior to the expiration of the Employment Term.

-2-



--------------------------------------------------------------------------------



 





2.   Annual Salary; Certain Reimbursements and Fringe Benefits

     (a) Commencing on the Effective Date and, subject to Paragraphs 4, 5, 7 and
8 below, during the remainder of the Employment Term, the Corporation shall pay
to Employee an annual base salary of not less than $625,170 (such amount being
prorated for 2000), payable in equal biweekly installments on the same dates the
other senior officers of the Corporation are paid. Employee’s annual base salary
payable pursuant to this Paragraph 2 (including any increases in such salary
approved by the Board pursuant to this Paragraph 2) is hereinafter referred to
as “Employee’s Basic Compensation.”

     (b) The Board shall, from time to time, review Employee’s Basic
Compensation and may increase (but in no event decrease) such compensation for
any year after 2000 by such amounts as the Board deems proper. The criteria that
the Board may take into consideration in providing for any such increases are
the recommendation of the Chairman of the Board, the base compensation payable
to vice chairmen or chief operating officers and other comparable officers of
comparable financial institutions and corporations, Employee’s ability and
performance, any increases in the responsibilities assumed by Employee, the
success achieved by the Corporation, any increase or change in the volume,
character or variety of the business of the Corporation, increases in the cost
of living and any other criteria the Board may deem relevant.

     (c) The Corporation shall reimburse Employee for actual expenses incurred
by Employee while Employee is employed under this Agreement or any successor
agreement in obtaining tax and investment assistance and advice; provided,
however, that in no event shall the Corporation be obligated to reimburse
Employee under this Paragraph 2(c) for more than $25,000 for expenses incurred
in any calendar year.

-3-



--------------------------------------------------------------------------------



 



     (d) The Corporation shall provide Employee with access to a car and driver
for transportation relating to business purposes while Employee is employed
under this Agreement or any successor agreement on the same terms as the other
members of the Office of the Chairman.



3.   Employee’s Rights Under Certain Plans

     (a) Executive Pension Plan. The Corporation hereby designates Employee as a
participant in the Executive Pension Plan of the Federal National Mortgage
Association (the “Executive Pension Plan”) with a Pension Goal at all times
equal to no less than 50% of his High-Three Total Compensation (as such terms
are defined in the Executive Pension Plan), as of the Effective Date. The
Corporation may amend the Executive Pension Plan from time to time; provided,
however, that no such amendment shall adversely modify the vesting schedule or
decrease Employee’s Pension Goal or the vested benefits to which Employee or his
surviving spouse, if any, would have been entitled under such plan as in effect
on the date hereof or, if benefits are improved, as of the date of such
improvement.

     (b) Stock Options. The Corporation shall grant the following stock options
to Employee.



(i)   The Corporation shall grant to Employee, as of February 23, 2000, a
Nonqualified Stock Option (the “Option”), pursuant to the Federal National
Mortgage Association Stock Compensation Plan of 1993 (the “1993 Stock
Compensation Plan”), to purchase 114,855 shares of common stock of the
Corporation (the “Stock”)

-4-



--------------------------------------------------------------------------------



 





    for a price equal to the Fair Market Value (as defined in such plan) of the
Stock on the date of such grant. The Option shall expire on February 23, 2010
and shall become exercisable with respect to 25% of the Stock covered thereby on
February 23, of each of 2001, 2002, 2003 and 2004; provided, in each case, that
Employee is still employed by the Corporation on such date. Notwithstanding the
foregoing or any provision of the 1993 Stock Compensation Plan to the contrary,
in the event that (v) Employee is terminated without Cause pursuant to Paragraph
4(a) below, (w) Employee is terminated or resigns within six (6) months
following a Change of Control (as defined in Paragraph 4(d) below), (x) the
Employment Term expires because of the failure of the Corporation to extend this
Agreement or any successor agreement, (y) Employee is terminated by reason of
serious illness or disability pursuant to Paragraph 7(a) below or (z) Employee
dies while employed under this Agreement or any successor agreement, Employee
(or, in the case of serious illness, disability or death, the person or persons
to whom Employee’s rights under the Option pass by will or applicable law or, if
no such person has such rights, Employee’s executors or administrators) shall be
entitled to exercise the Option with respect to 100% of the Stock covered
thereby until February 23, 2010.

-5-



--------------------------------------------------------------------------------



 





(ii)   The Corporation shall grant to Employee, as of February 23, 2000, an
Earnings Per Share Challenge Option (“EPS Option”), pursuant to the 1993 Stock
Compensation Plan, to purchase 116,710 shares of stock for a price equal to the
Fair Market Value (as defined in such plan) of the Stock on the date of such
grant. The EPS Option shall expire on January 18, 2010. If the Corporation’s
earnings per share for 2003 is $6.46 or greater, the EPS Option shall become
exercisable with respect to all of the Stock covered thereby on the date of the
Corporation’s January 2004 Board meeting; however, if the Corporation’s earnings
per share for 2003 is less than $6.46, the EPS Option shall become exercisable
with respect to 25% of the Stock covered thereby on January 18 of each 2005,
2006, 2007 and 2008; provided, in each case, that Employee is still employed by
the Corporation on such date. Notwithstanding the foregoing or any provision of
the 1993 Stock Compensation Plan to the contrary, in the event that (v) Employee
is terminated without Cause pursuant to Paragraph 4(a) below, (w) Employee is
terminated or resigns within six (6) months following a Change of Control (as
defined in Paragraph 4(d) below), (x) the Employment Term expires because of the
failure of the Corporation to extend this Agreement or any successor agreement,
(y) Employee is terminated by reason of serious illness or disability pursuant
to Paragraph 7(a) below or (z) Employee dies while employed under

-6-



--------------------------------------------------------------------------------



 





    this Agreement or any successor agreement, Employee (or, in the case of
serious illness, disability or death, the person or persons to whom Employee’s
rights under the EPS Option pass by will or applicable law or, if no such person
has such rights, Employee’s executors or administrators) shall be entitled to
exercise the EPS Option with respect to 100% of the Stock covered thereby until
January 18, 2010.

     (c) Annual Incentive Plan. Employee’s Maximum Potential Award (as defined
in the Federal National Mortgage Association Annual Incentive Plan (the “Annual
Incentive Plan”)) for each year during the Employment Term shall be 137.5% of
Employee’s Basic Compensation. The amount to be paid with respect to such award
for each such year shall be determined by the extent to which any Corporate
Goals (as defined in the Annual Incentive Plan) are attained. Employee shall be
entitled to participate in the Annual Incentive Plan for 2000 on a pro rata
basis. Notwithstanding any provision of the Annual Incentive Plan to the
contrary, the following provisions shall apply to Employee:



(i)   In the event that (x) Employee is terminated without Cause pursuant to
Paragraph 4(a) below, (y) Employee is terminated or resigns within six
(6) months following a Change of Control (as defined in Paragraph 4(d) below) or
(z) Employee is terminated by reason of serious illness, disability pursuant to
Paragraph 7(a) below, or death, the Corporation shall pay to Employee at the
time of payment of awards to other participants in the Plan (A) the amount of
any bonus earned by and payable to Employee pursuant

-7-



--------------------------------------------------------------------------------



 





    to the Annual Incentive Plan for a completed calendar year (with the period
February 23-December 31, 2000 being considered a completed calendar year for
such purposes) but not yet paid by the Corporation for such year and (B) an
award calculated assuming 100% attainment of the target corporate goal specified
by the Board for the Annual Incentive Plan for the year in which such
termination or resignation occurred.



(ii)   In the event that the Employment Term expires because of the failure of
the Corporation to extend this Agreement or any successor agreement, the
Corporation shall pay to Employee the amount of any bonus earned by and payable
to Employee pursuant to the Annual Incentive Plan for a completed calendar year
(with the period February 23-December 31, 2000 being considered a completed
calendar year for such purposes) but not yet paid by the Corporation for such
year.

     (d) Restricted Stock. The Corporation shall grant to Employee, as of
February 23, 2000, 25,000 shares of Restricted Common Stock (“Restricted Stock”)
pursuant to the 1993 Stock Compensation Plan. Twenty percent (20%) of such
shares of Restricted Stock shall vest, and the Restricted Period applicable to
such shares shall end, on February 23 in each of 2001, 2002, 2003, 2004 and
2005; provided, in each case, that Employee is still employed by the Corporation
under this Agreement or any successor agreement on such date. Notwithstanding
the foregoing or any provision of the 1993

-8-



--------------------------------------------------------------------------------



 



Stock Compensation Plan to the contrary, the following provisions shall apply to
Employee:



(i)   In the event that (w) Employee is terminated without Cause pursuant to
Paragraph 4(a) below, (x) Employee is terminated or resigns within six
(6) months following a Change of Control (as defined in Paragraph 4(d) below),
(y) the Employment Term expires because of the failure of the Corporation to
extend this Agreement or any successor agreement or (z) Employee is terminated
by reason of serious illness or disability pursuant to Paragraph 7(a) below,
Employee’s rights with respect to (A) shares of Restricted Stock awarded on
February 23, 2000 shall become immediately vested and the Restricted Period
applicable to all such shares shall end in accordance with the terms of the 1993
Stock Compensation Plan and (B) shares of Restricted Stock awarded after
February 23, 2000 shall continue to vest and the Restricted Period applicable to
such shares shall end in accordance with the schedule included in each such
grant through the end of the Employment Term.



(ii)   In the event that Employee dies while employed under this Agreement or
any successor agreement, Employee’s rights with respect to all shares of
Restricted Stock shall become immediately vested and the Restricted Period
applicable to such shares shall end

-9-



--------------------------------------------------------------------------------



 





    in accordance with the terms of the 1993 Stock Compensation Plan.

     (e) Performance Shares. The Corporation shall grant to Employee, as of
February 23, 2000, Performance Shares pursuant to the 1993 Stock Compensation
Plan for the 1998-2000, 1999-2001 and 2000-2002 Award Periods (as defined in the
1993 Stock Compensation Plan) in amounts equal to 7,028, 16,152 and 34,620
Performance Shares, respectively. The 7,028 Performance Shares represent a
proration of a full 24,610 Performance Share Grant for the 1998-2000 Award
Period, prorated to reflect Employee’s employment by the Corporation for a
portion (313 days) of such three-year Award Period. The 16,152 Performance
Shares represent a proration of a full 26,110 Performance Share grant for the
1999-2001 Award Period, prorated to reflect Employee’s employment by the
Corporation for a portion (678 days) of such three-year Award Period. The grant
of 34,620 Performance Shares for the 2000-2002 Award Period has not been
prorated. If grants are made to other Participants for future Award Periods,
Employee shall likewise be awarded a grant for each such future Award Period.
Notwithstanding any provision of the 1993 Stock Compensation Plan to the
contrary, the following provisions shall apply to Employee:



(i)   In the event that (w) Employee is terminated without Cause pursuant to
Paragraph 4(a) below, (x) Employee is terminated or resigns within six
(6) months following a Change of Control (as defined in Paragraph 4(d) below),
(y) the Employment Term expires because of the failure of the Corporation to
extend this Agreement or any successor agreement or (z) Employee is

-10-



--------------------------------------------------------------------------------



 





    terminated by reason of serious illness or disability pursuant to Paragraph
7(a) below, the Corporation shall pay to Employee, after the end of each such
Award Period, Actual Awards with respect to Performance Shares previously
awarded for each Award Period of the Performance Share Plan in which Employee
has completed at least 18 months of service, in each case on a pro rata basis
reflecting Employee’s completed months of service in the Award Period, based on
the actual achievement of Program Targets for the Award Period and using as the
Valuation Date (as defined in the 1993 Stock Compensation Plan) (A) in the case
of a termination upon a Change in Control, the date of such Change in Control,
and (B) in the case of a termination without Cause, the failure of the
Corporation to extend the Employment Term or a termination because of serious
illness or disability, the last day of the Award Period.



(ii)   In the event that Employee dies while employed under this Agreement or
any successor agreement, the Corporation shall pay to Employee’s designated
beneficiary or, if none, Employee’s estate as soon as is practicable after the
date of Employee’s death, Actual Awards with respect to Performance Shares
previously awarded for (x) the 1999-2001 Award Period, if Employee’s death
occurs after February 22, 2001, and (y) each other Award Period of the
Performance Share Plan in which Employee has completed at least

-11-



--------------------------------------------------------------------------------



 





    18 months of service, in each case on a pro rata basis reflecting Employee’s
completed months of service in the Award Period, based on the Board’s
determination of the likelihood of the Corporation’s achievement of Program
Targets for the Award Period and using the date of death as the Valuation Date
(as defined in the 1993 Stock Compensation Plan).

     (f) General Rights Under Benefit Plans. Nothing contained herein is
intended to or shall be deemed to affect adversely any of Employee’s rights as a
participant under any long- or short-term bonus, stock option, restricted stock
or other executive compensation plans, or under any program of perquisites or
disability, retirement, stock purchase, retirement savings, health, medical,
life insurance, or similar plans of the Corporation now or hereafter in effect.
Employee shall at all times during the Employment Term be entitled to
participate in all long- or short-term bonus, stock option, restricted stock,
and other executive compensation plans, and in all perquisite programs and
disability, retirement stock purchase, thrift and savings, health, medical, life
insurance, and similar plans of the Corporation which are from time to time in
effect and in which other senior officers of the Corporation generally are
entitled to participate. Except as otherwise provided in this Agreement,
Employee’s participation in such plans and programs shall be in accordance with
the provisions of such plans and programs applicable from time to time, it being
the intent of the parties hereto that nothing in this Agreement shall decrease
the rights and benefits of Employee under any such plans and programs as may be
in effect from time to time. Except as specifically set forth in this Agreement,
or as specifically permitted by the terms of any such plan or program, no

-12-



--------------------------------------------------------------------------------



 



right or benefit under any such plan or program shall become vested or
exercisable after the termination of Employee’s employment by the Corporation.
If for any reason any benefits payable pursuant to this Agreement cannot be paid
under the Corporation’s employee benefit or executive compensation plans, such
payments shall be made out of the general assets of the Corporation.



4.   Termination Without Cause, Termination or Resignation Upon a Change of
Control or Failure to Extend

     (a) Notwithstanding any other provision hereunder, the Corporation shall
have the right to terminate Employee’s employment hereunder without Cause (as
defined in Paragraph 5(b) below) at any time for any reason in its sole
discretion on not less than ninety (90) days’ prior written notice to Employee.
In the event that (i) the Corporation terminates Employee’s employment pursuant
to the immediately preceding sentence, (ii) Employee is terminated or resigns
within six (6) months following a Change of Control (as defined in Paragraph
4(d) below) or (iii) the Employment Term expires because of the failure of the
Corporation to extend this Agreement or any successor agreement, the Corporation
shall, subject to Paragraph 4(b) below, continue to pay Employee’s Basic
Compensation to Employee at the rate in effect at the time of such termination,
resignation or expiration until the later of (A) the expiration of the
Employment Term or (B) one year following the date of such termination or
resignation or notification to Employee of such failure to extend. Employee
shall, subject to Paragraph 4(b) below, continue to participate in all Employee
Welfare Benefit Plans (as such term is defined in Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended, and

-13-



--------------------------------------------------------------------------------



 



the regulations promulgated thereunder) maintained by the Corporation during the
remainder of the Employment Term or until such later date as may be expressly
provided under the terms of any such plan.

     (b) Following a termination or resignation pursuant to Paragraph 4(a) above
or the expiration of the Employment Term because of the failure of the
Corporation to extend this Agreement or any successor agreement, Employee shall
have the duty, commencing on the date six (6) months after the date of such
termination, resignation or expiration, to seek other employment or to become
self-employed; provided, however, that Employee shall not be required to accept
other employment or to become self-employed in any position not at least
substantially equivalent (in terms of importance, dignity and responsibilities)
to his position as Vice Chairman of the Board and Chief Operating Officer of the
Corporation pursuant to this Agreement. Any income received from such employment
(including self-employment but excluding service on boards of directors) after
such six-month period shall reduce, on a dollar-for-dollar basis (but not below
zero), the Corporation’s obligation to pay Employee’s Basic Compensation. Any
employee benefits received by Employee in consideration of such employment after
such six (6) month period shall relieve the Corporation of its obligation to
provide comparable benefits hereunder to the extent of the benefits so received;
provided, however, that Employee’s retirement benefit, if any, pursuant to
Paragraph 3(a) above shall not be reduced on account of any such income or
benefits received from such employment.

     (c) If at any time during the Employment Term, there is a material
reduction of Employee’s authority as Vice Chairman of the Board and Chief
Operating Officer of

-14-



--------------------------------------------------------------------------------



 



the Corporation, or any material change in Employee’s functions, duties or
responsibilities which would in any material way cause Employee’s position to
become less important or if Employee reports to anyone other than the Chairman
of the Board or if the Corporation appoints a person other than Employee to the
position of President, Deputy Chairman or a similar position superior to
Employee’s position and inferior to the position of Chairman of Fannie Mae, with
the understanding that a change in the functions reporting to him is not per se
material, or if the Corporation shall require Employee to relocate outside the
Washington, D.C. area, Employee shall have the right, upon not less than ninety
(90) days’ written notice to the Corporation, which notice must be given within
four calendar months after the event giving rise to said right, to treat such
event as a termination by the Corporation of his employment without Cause
pursuant to Paragraph 4(a) above for all purposes under this Agreement, and all
of the provisions of this Agreement applicable to such a termination without
Cause shall be operative with respect to such termination.

     (d) “Change of Control” shall have occurred if there is a change in the
composition of a majority of the Board of Directors elected by the stockholders
within twelve (12) months after any “person” (as defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934 (the “Exchange Act”), as such
sections are in effect on the Effective Date) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act, as such rule is in
effect on the Effective Date) of securities representing 25% or more of the
combined voting power of the then outstanding securities of the Corporation.

-15-



--------------------------------------------------------------------------------



 





5.   Termination by Employee; Breach by Employee

     (a) Notwithstanding any other provision hereunder, Employee shall have the
right to terminate his employment by the Corporation at any time for any reason
in his sole discretion on not less than ninety (90) days’ prior written notice
to the Corporation. Upon receipt of any such notice from Employee, the
Corporation shall have the option, exercisable by giving Employee written notice
within thirty (30) days of such receipt, to designate any date after the date of
such notice to Employee and prior to the expiration of the aforesaid notice
period as the date on which Employee shall cease to be an officer and employee
of the Corporation, and the effective date of termination hereunder shall be any
such earlier date so designated by the Corporation. In no event shall the
termination of Employee’s employment by the Corporation without Cause pursuant
to Paragraph 4(a) above, Employee’s termination or resignation within six
(6) months following a Change of Control pursuant to Paragraph 4(a) above or the
expiration of the Employment Term because of the failure of the Corporation to
extend this Agreement or any successor agreement be deemed to be a termination
by Employee pursuant to this Paragraph 5(a).

     (b) Notwithstanding any other provision hereunder, the Corporation may
terminate Employee’s employment hereunder for “Cause,” which shall mean that
Employee has materially breached this Agreement by engaging in dishonest or
fraudulent actions or willful misconduct or has materially harmed the
Corporation by performing his duties in a negligent manner. Notwithstanding the
foregoing, Employee shall not be deemed to have been terminated for Cause unless
the Corporation shall have provided (i) reasonable notice to Employee setting
forth the reasons for the Corporation’s intention to terminate for Cause,
(ii) an opportunity for Employee, together with his counsel, to be

-16-



--------------------------------------------------------------------------------



 



heard before the Board and (iii) Employee with a notice of termination stating
that Employee was guilty of the conduct set forth in this Paragraph 5(b) and
specifying the particulars thereof in detail.

     (c) In the event of a termination pursuant to Paragraph 5(a) or 5(b) above,
Employee shall be entitled to all of Employee’s Basic Compensation which has
accrued to the date of termination and any benefits or awards (whether of
options, stock or other property) which have vested prior to such date. The
Corporation shall have no further obligations to Employee.

     (d) In the event of a termination by Employee pursuant to Paragraph 5(a)
above, during the period from the effective date of termination to the earlier
of (i) the first anniversary thereof and (ii) the expiration of the Employment
Term, Employee shall not, directly or indirectly (x) Compete with the
Corporation in the United States of America, (y) solicit any officer or employee
of the Corporation or any of its affiliates to engage in any conduct prohibited
hereby for Employee or to terminate any existing relationship with the
Corporation or such affiliate or (z) assist any other person to engage in any
activity in any manner prohibited hereby to Employee. As used herein, “Compete”
shall mean to engage directly or indirectly in any business, or to become
connected directly or indirectly with any business or firm, if a substantial
part of such business or the business of any such firm involves transactions in
what is commonly known as the secondary market in residential mortgages;
provided, however, that Employee shall not be deemed, directly or indirectly, to
Compete with the Corporation solely by virtue of Employee’s employment with any
corporation or firm involved in transactions in what is commonly

-17-



--------------------------------------------------------------------------------



 



known as the secondary market in residential mortgages so long as Employee
himself does not participate in such corporation’s or firm’s involvement in such
transactions.

     (e) The need to protect the Corporation against Employee’s competition, as
well as the nature and scope of such protection, has been carefully considered
by the parties hereto in light of the uniqueness of Employee’s talent and his
importance to the Corporation. Accordingly, Employee agrees that, in addition to
any other relief to which the Corporation may be entitled, the Corporation shall
be entitled to seek and obtain injunctive relief (without the requirement of a
bond) from a court of competent jurisdiction for the purpose of restraining
Employee from any actual or threatened breach of the covenant contained in
Paragraph 5(d) above. If for any reason a final decision of any court determines
that the restrictions under Paragraph 5(d) above are not reasonable or that
consideration therefor is inadequate, such restrictions shall be interpreted,
modified or rewritten by such court to include as much of the duration, scope
and geographic area identified in Paragraph 5(d) above as will render such
restrictions valid and enforceable.



6.   Resignation as Board Member

     In the event Employee ceases to be employed by the Corporation and Employee
is then a member of the Board, Employee hereby agrees that, unless otherwise
requested by the Board, he shall submit his resignation as a member of the Board
and of the Fannie Mae Foundation in writing on or before the date he ceases to
be an officer of the Corporation. If Employee fails or neglects to submit such
resignations in writing, this Paragraph 6 may be deemed by the Corporation to
constitute Employee’s written

-18-



--------------------------------------------------------------------------------



 



resignation as a member of the Board and of the Fannie Mae Foundation effective
on the same date that Employee ceases to be an officer of the Corporation.

B. DISABILITY



7.   Disability

     (a) In the event that, while employed under this Agreement or any successor
agreement, Employee is prevented from performing his duties hereunder by reason
of serious illness or disability, the Corporation may, on sixty (60) days’ prior
written notice to Employee, terminate Employee’s employment. Upon the
termination of Employee’s employment pursuant to this Paragraph 7(a), the
Corporation shall, subject to Paragraphs 7(b) and (c) below, continue to pay
Employee’s Basic Compensation at the rate in effect at the time of such
termination until the later of (A) the expiration of the Employment Term or (B)
one year following the date of such termination. Employee shall, subject to
Paragraph 7(b) below, continue to participate in all Employee Welfare Benefit
Plans maintained by the Corporation during the remainder of the Employment Term
or until such later date as may be expressly provided under the terms of any
such plan.

     (b) Employee may, in his sole discretion, after the date he ceases to be
employed by the Corporation pursuant to Paragraph 7(a) above, engage in regular
employment (whether as the employee of another or as a self-employed person).
Any income received from such employment, including self-employment, shall
reduce, on a dollar-for-dollar basis (but not below zero), the Corporation’s
obligation to pay Employee’s Basic Compensation under Paragraph 7(a) above. Any
employee benefits received by Employee in consideration of such employment shall
relieve the Corporation

-19-



--------------------------------------------------------------------------------



 



of its obligation to provide comparable benefits hereunder to the extent of the
benefits so received; provided, however, that Employee’s retirement benefits, if
any, pursuant to Paragraph 3(a) above shall not be reduced on account of any
such income or benefits resulting from such employment.

     (c) If Employee becomes entitled to and receives disability benefits under
any disability payment plan, including disability insurance, the amount of
Employee’s Basic Compensation otherwise payable by the Corporation to Employee
pursuant to Paragraph 7(a) above shall be reduced, on a dollar-for-dollar basis
(but not below zero), by the amount of any such disability benefits received by
him, but only to the extent such benefits are attributable to premium payments
made by the Corporation.

C. DEATH



8.   Death

     (a) In the event Employee dies while employed under this Agreement or any
successor agreement, the Corporation shall pay Employee’s designated beneficiary
or, if none, Employee’s estate, in one cash payment an amount equal to 100% of
Employee’s Basic Compensation at the rate in effect on the date of his death.

     (b) At all times while employed under this Agreement or any successor
agreement, Employee shall be covered at the Corporation’s expense under the
Corporation’s Executive Insurance Plan by a whole life insurance policy in a
face amount equal to 200% of Employee’s Basic Compensation. In order to
eliminate the income tax burden on Employee by reason of the imputation of
income as a result of such insurance coverage, the Corporation shall pay to
Employee an amount equal to the income taxes

-20-



--------------------------------------------------------------------------------



 



imposed on such imputed income plus the income taxes imposed on such payment. In
the event this Agreement or any successor agreement expires because of the
failure of the Corporation to extend such agreement, Employee may, pursuant to
the terms of the insurance policy through which such benefits are provided and
the agreement between the Corporation and Employee entered into thereunder,
acquire such insurance policy by paying the Corporation an amount equal to the
sum of all premium payments made by the Corporation on such policy. In the event
Employee completes sixteen (16) years of service with the Corporation pursuant
to this Agreement or any successor agreement, such insurance policy shall
automatically be transferred to Employee pursuant to the terms of such policy
and the agreement between the Corporation and Employee entered into thereunder.
In the event of any such transfer, in order to eliminate the income tax burden
on Employee by reason of the income arising from such transfer, the Corporation
shall pay to Employee an amount equal to the income taxes imposed on such income
plus the income taxes imposed on such payment. Nothing contained herein shall
reduce any benefit payable pursuant to Paragraph 3(a) above or under the terms
of any other qualified or nonqualified pension, executive compensation or
welfare plan of the Corporation.

D. MISCELLANEOUS



9.   Assignment by Employee

     Except as otherwise expressly provided in this Agreement, the rights and
benefits of Employee pursuant hereto are personal to him and no such right or
benefit shall be subject to voluntary or involuntary alienation, assignment or
transfer.

-21-



--------------------------------------------------------------------------------



 





10.   Funding Prohibitions

     All payments to be made under this Agreement shall be paid from the general
funds of the Corporation or from the funds set aside or reserved for payment of
the Corporation’s obligations under its employee benefit or executive
compensation plans, if any. Employee shall have no right, title or interest in
or to any investments which the Corporation may make to aid it in meeting its
obligations under this Agreement. All such assets shall be the property solely
of the Corporation and shall be subject to the claims of the Corporation’s
unsecured general creditors. To the extent Employee or any other person acquires
a right to receive payments from the Corporation under this Agreement, such
right shall be no greater than the right of any unsecured general creditor of
the Corporation and such person shall have only the unsecured contractual
agreement of the Corporation that such payments shall be made.



11.   Disclosure of Information to the Corporation

     In the event Paragraph 4 or 7 above becomes applicable, Employee or, in the
event of Employee’s incapacity or death, his personal representative shall make
available to the Corporation on a confidential basis such records, documents and
other information reasonably necessary to enable the Corporation to verify the
amount of income available to offset the payments otherwise due Employee
pursuant to Paragraph 4 or 7 above.

-22-



--------------------------------------------------------------------------------



 





12.   Nondisclosure of Confidential Information

     Employee shall not, without the prior written consent of the Corporation,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity any Confidential Information pertaining to the
business of the Corporation, except (i) while employed by the Corporation, in
the business of and for the benefit of the Corporation, or (ii) when required to
do so by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Corporation, or by any
administrative body or legislative body (including a committee thereof) with
purported or apparent jurisdiction to order Employee to divulge, disclose or
make accessible such information. For purposes of this Paragraph 12,
“Confidential Information” shall mean nonpublic information concerning the
Corporation’s financial data, strategic business plans, product development (or
other proprietary product data), marketing plans and other nonpublic,
proprietary and confidential information of the Corporation that is not
otherwise available to the public. Confidential Information, however, shall not
include information the disclosure of which cannot reasonably be expected to
affect adversely the business of the Corporation to a material degree.



13.   Waiver

     The failure of either party hereto to insist upon strict compliance by the
other party with any term, covenant or condition hereof shall not be deemed a
waiver of such term, covenant or condition, nor shall any waiver or
relinquishment or failure to insist upon strict compliance of any right or power
hereunder at any one time or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.

-23-



--------------------------------------------------------------------------------



 





14.   Notice

     Any notice required or desired to be given pursuant to this Agreement shall
be sufficient if in writing transmitted by hand delivery or sent by prepaid
courier or registered or certified mail, postage prepaid, to the addresses
hereinafter set forth or to such other address as any party hereto may designate
in writing and transmit in such manner. Any such notice shall be deemed given
when delivered, if transmitted by hand delivery, 24 hours after deposit with a
prepaid courier service or 72 hours after deposit in the United States mail, if
sent by registered or certified mail.



15.   Applicable Law

     This Agreement shall be governed by the laws of the District of Columbia
without regard to any otherwise applicable conflict of laws principles.



16.   Taxes

     The Corporation shall deduct from all amounts payable under this Agreement
all federal, state, local and other taxes required by law to be withheld with
respect to such payments.



17.   Benefit

     Except as is otherwise herein expressly provided, this Agreement shall
inure to the benefit of and be binding upon the Corporation, its successors and
assigns, and upon

-24-



--------------------------------------------------------------------------------



 



Employee, his spouse, heirs, executors and administrators; provided, however,
that the obligations of Employee hereunder shall not be delegated.



18.   Entire Agreement

     The parties hereto agree that this Agreement contains the entire
understanding and agreement between them and cannot be amended, modified or
supplemented in any respect except by an agreement in writing signed by both
parties.



19.   Interpretation

     Wherever reference is made herein to the “failure of the Corporation to
extend this Agreement or any successor agreement,” such a failure shall be
deemed to have occurred if and only if the Corporation either notifies Employee
that it does not desire to extend this Agreement or any successor agreement or
that it desires to do so only on terms in the aggregate that are materially less
favorable to Employee than those applicable to Employee at the time of said
notice. If the Corporation notifies Employee it desires to extend this Agreement
or any successor agreement on terms that are in the aggregate substantially
similar to or more favorable than those applicable to Employee at the time of
said notice, any nonextension shall not be deemed to be a “failure of the
Corporation to extend this Agreement or any successor agreement.”



20.   Severability

     Except as provided in Section 21, it is the intent and understanding of
each party hereto that, if any term, restriction, covenant, or promise is found
to be invalid or

-25-



--------------------------------------------------------------------------------



 



otherwise unenforceable, then such term, restriction, covenant, or promise shall
not thereby be terminated but shall be deemed modified to the extent necessary
to make it enforceable and, if it cannot be so modified, shall be deemed amended
to delete therefrom such provision or portion found to be invalid or
unenforceable, such modification or amendment in any event to apply only with
respect to the operation of this Agreement in the particular jurisdiction in
which such finding is made.



21.   Regulatory Approved

     The parties hereto acknowledge and agree that pursuant to Section 309(d) of
the Federal National Mortgage Association Charter Act, as amended by the Federal
Housing Enterprises Financial Safety and Soundness Act of 1992 (as so amended,
the “Act”), 12 U.S.C. 1723a(d), no provision of this Agreement relating to the
terms of Employee’s termination of employment shall be effective unless and
until such provision has been reviewed and approved by the Director (the
“Director”) of the Office of Federal Housing Enterprise Oversight (“OFHEO”). The
parties therefore agree as follows:

     (a) The Corporation shall promptly hereafter submit this Agreement to the
Director for his review and approval of those terms hereof relating to
termination of employment and shall seek diligently to obtain such approval;

     (b) No such provisions shall become effective unless and until the
Director’s approval thereof shall have been obtained; and

     (c) The Director’s approval of all such provisions shall be a condition
subsequent to the continued effectiveness of this Agreement such that, in the
event that the Director shall reject or otherwise refuse to approve any such
provision in a timely

-26-



--------------------------------------------------------------------------------



 



manner, this Agreement shall thereafter be voidable by Employee on thirty
(30) days notice to the Corporation.

     IN WITNESS WHEREOF, the Corporation has caused its name to be ascribed to
this Agreement by its duly authorized representative, and Employee has executed
this Agreement, each as of the day and the year first above written.

      Attest:   FANNIE MAE
3900 Wisconsin Avenue, N.W.
Washington, D.C. 20016           /s/ Rebecca Culverson   By: /s/ Franklin D.
Raines
        Chairman of the Board of
        Directors           Witness:               /s/ Thomas R. Nides   /s/
Daniel H. Mudd
DANIEL H. MUDD

-27-